Thomas A. s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 14, 2014

                                       No. 04-12-00852-CV

                          Jerry L. HAMBLIN and Ricochet Energy, Inc.,
                                         Appellants

                                                  v.

                                      Thomas A. LAMONT,
                                           Appellee

                    From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2008-CVF-000665-D2
                            The Honorable Joe Lopez, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On January 10, 2014, Appellee Thomas A. Lamont filed a motion for en banc
reconsideration, requesting the court to reconsider its opinion and judgment of December 11,
2013. The court hereby requests a response to Appellee’s motion from Appellant. See TEX. R.
APP. P. 49.2. Any response must be filed in this court no later than TEN DAYS from the date of
this order.


           It is so ORDERED on February 14, 2014.
                                                             PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court